Title: To George Washington from Richard Peters, 12 October 1780
From: Peters, Richard
To: Washington, George


                  
                     Sir,
                     War office octr 12 1780
                  
                  The Board have been prevented by divers causes from answering
                     your Excellency’s letter of the 5th of September last, relative to the officers
                     not belonging to the quota of any States to whom Congress mean to make up the
                     depreciation of their pay. However just it may be, either at this time, or
                     hereafter for Congress to take into their consideration the several
                     descriptions of persons not immediately military, mentioned in your
                     Excellency’s letter, it does not appear that it is any part of the business
                     now entrusted to us to interfere in any matters relative to their claims. We
                     have transmitted for your Excellency’s consideration copies of both the
                     resolutions of Congress on which our former letter was grounded. The words of
                     the last are—"That the Board of war be directed to report to Congress a list of
                     the officers not belonging to the quota of any State, with an account of the
                     ballance due to each to make their pay good for past services agreeable to the
                     resolution of the 10th of April last." The words of the resolution of the 10th
                     of April are, "That Congress will make good to the Line
                        of the army, and the Independent Corps there of the deficiency of their
                     pay occasioned by the depreciation." We therefore conceive that the words "the
                     Line of the Army and the Independent Corps thereof," are descriptive of our
                     present business and clearly designate the persons who are to be returned to
                     Congress including by the strongest implication the staff and all others whose
                     offices are not wholly military. We beg Leave therefore to submit to your
                     Excellency’s Consideration whether it will not be best to return all such
                     officers as either explicitly are comprehended, or by any construction can be
                     supposed to fall under the words of the resolution, leaving the claims of the
                     others to be hereafter discussed either on their own representations, or in any
                     other way by which they can with propriety be brought before Congress—Should
                     your Excellency coincide with us in opinion we beg the Favour of you to direct
                     Returns to be transmitted as early as possible of the officers whose Cases fall
                     within our Ideas of the Consideration of the Resolutions of Congress above
                     stated. We have the Honour to be with the highest respect & Esteem your
                     very obed. Servants
                  
                     Richard Peters
                     By Order
                  
               